Citation Nr: 1615943	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to December 2006 with additional service in the Army Reserve and Tennessee Army National Guard with periods of active duty for training from March to October 1992 and from October 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied the Veteran's claim for service connection for insomnia.

This matter was previously before the Board in November 2013, when it was remanded for further development.

The Veteran previously appeared at hearing before the undersigned in May 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013, the Board remanded this matter so the AOJ could obtain a VA opinion addressing secondary service connection for insomnia.  More specifically, the Board asked the selected examiner to address whether it is at least as likely as not that the Veteran's service-connected tinnitus has aggravated his current insomnia beyond the normal progression of the disorder.

In January 2014, a VA examiner provided an opinion indicating it was not likely tinnitus has aggravated the Veteran's insomnia.  The examiner diagnosed the Veteran as having other specified insomnia disorder under the Diagnostic and Statistical Manual of Mental Disorders Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) criteria.  The examiner explained that prior to the onset of tinnitus, the Veteran's insomnia resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication, which directly corresponds to the 10 percent rating criteria under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  The examiner further explained the level of occupational and social impairment remained the same after the onset of tinnitus.  As a result, the examiner concluded tinnitus had not aggravated the Veteran's insomnia.

In August 2014, VA received private treatment records that indicate the Veteran had a syncope episode at work related to insomnia.  The treatment records further indicate the Veteran's use of prescription sleep medication may be resulting in more severe occupational impairment than previously assessed.  Additionally, during the January 2014 examination, the Veteran reported neck pain was contributing to his sleep difficulties.  He is entitled to service connection for a cervical spine disability.  The January 2014 examiner did not address the possibility that this service-connected disability may have aggravated the Veteran's insomnia.  Thus, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with obtaining any outstanding private treatment records related to insomnia.

2.  Schedule the Veteran for a new examination to determine whether his current insomnia is at least as likely as not aggravated by his service-connected disability/disabilities, to include the reported difficulty sleeping due to tinnitus and neck pain.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of insomnia prior to aggravation by the service-connected disability/disabilities.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is asked to specifically address VA treatment records from 2007 to 2008 that note the Veteran's complaints of insomnia due to tinnitus.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The VA examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

